DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
	This Office Action is in response to Claims 1-21, filed June 30, 2021, which are pending in this application.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the front and back ends of the leg loops (claims 2, 4, 13, and 21), the first leg loop attaching to the both the front and back of the right side and the second leg loop attaching to both the front and back of the left side (claim 2), the torso portion and the first and second leg loops being made of a plurality of fabric (claim 6 and 17), the first or second leg loop being at least partially detachable from the torso region (claims 7 and 18), the inner edge of the first leg loop attaches to the back of the bottom opening at a position aligned with a midline of where the second leg loop attaches to the back of the bottom opening (claim 12), and where the first leg loop crosses over the second leg loop in a substantially symmetrical manner across the midline of the garment (claim 14)  must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The use of the term “Velcro” (para. 0003 and 0035), which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.  Examiner respectfully suggests amending to recite, “VELCRO®”.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
Claim Objections
Claims 8 and 12 are objected to because of the following informalities:  
Claim 8 recites, “The garment of claim 8” but is improper as a claim cannot depend from itself and for purposes of examination, Examiner has interpreted claim 8 to depend from claim 1;
Claim 12 recites the limitation "the back of the bottom opening" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 21 has a period (.) in line 15, but line 15 is not at the end of the sentence and this period (.) should be changed to a semi-colon (;).
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 4, 6, 12-14, 17, 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 2, 4, 13, and 21 are indefinite as each recites, “the first leg loop includes a front end and a back end… and the second leg loop includes a front end and a back end”.  As in the drawings, the first and second loops are shown as a portion of the garment and extensions of the torso, and front ends and  back ends of each of the leg loops are not shown in the drawings, it is unclear as to the structure of the invention and the location of the front and back ends of the leg loops.
Claims 6 and 17 are indefinite as each recites, “wherein: the torso portion, the first leg loop, and the second leg loop are made of a plurality of fabric pieces.”  It is unclear if each structure has multiple fabric pieces such that the torso portion has multiple fabric pieces, the first leg loop has multiple fabric pieces, and the second leg loop has multiple fabric pieces, or the totality of the structure is made of multiple fabric pieces.  Examiner respectfully suggests amending to recite, “wherein: the torso portion, the first leg loop, and the second leg loop , respectively.”
Claim 12 is indefinite as it recites, “the inner edge of the first leg loop attaches to the back of the bottom opening at a position aligned with a midline of where the second leg loop attaches to the back of the bottom opening.” The meaning of this limitation is unclear as it is unclear where the midline is.  There is a midline shown at 120, but there is no midline shown regards to wherein the second leg loop attaches the bottom opening as it seems that if the leg loops are separate fabric pieces, the each leg loops is attached at least partially across the bottom opening in a horizontal direction.  Further, it is unclear as to how the inner edge of the first leg loop is attached at a “positioned aligned” with the midline as it is unclear how such a position is “aligned”.  And finally, as shown in the drawings, that would be the inner edge of a leg loop on the front of the garment would then be the outer edge on the rear and such an edge does would not be at the midline, and therefore the metes and bounds of this claim limitation are indeterminable.  
Claim 14 is indefinite as it recites, “wherein: the garment includes a midline; the first leg loop crosses over the second leg loop in a substantially symmetrical manner across the midline of the garment.”  First it is unclear how one having ordinary skill in the art can ascertain how much the structure can deviate from symmetry and still be considered “substantially symmetrical”.  Further, as such a limitation was not shown in the drawings or further described in the specification, it is unclear how if either one or both of the loops cross over the centerline, the structure can be considered substantially symmetrical since crossing over the center line and overlapping would result in an asymmetrical structure.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-7, 11-18, and 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Basuyaux (EP 3583861 A1).
	Regarding claim 1, Basuyaux discloses a garment for a baby (Figs. 1-8) comprising: a torso portion (43, see Fig. 7); a top opening (see annotated Fig. 1) in the torso portion; a bottom opening (see annotated Figs. 1-2) in the torso portion; a first leg loop (1) attached to the bottom opening (as can be seen in Figs. 1-2 and 5-8 via a seams, see para. 0013), the first leg loop configured to receive a first leg of the baby such that the first leg loop passes over a crotch region and a buttocks region of the baby (as can be understood from Figs. 1-2 and 8 and disclosed in paras. 0008, 0014, and 0020 of the translation); and a second leg loop (2) attached to the bottom opening (as can be seen in Figs. 1-2 and 5-8 via seams, see para. 0013 of the translation), the second leg loop configured for a second leg of the baby to pass through such that the second leg loop passes over the crotch region and the buttocks region of the baby (as can be understood from Figs. 1-2 and 8 and disclosed in paras. 0008, 0014, and 0020 of the translation).
Examiner notes that italicized limitations in the prior art rejections are functional and do not positively recite a structural limitation, but instead require an ability to so perform and/or function.  As the prior art discloses the structure of the garment, there would be a reasonable expectation for the garment structure to perform such functions, as Examiner has explained after each functional limitation.
Regarding claim 3, Basuyaux discloses wherein: the first leg loop (1) includes an inner edge (3, see Figs. 3) and an outer edge (4); the second leg loop (2) includes an inner edge (5, see Fig. 4) and an outer edge (6); and wherein the inner edge of the first leg loop is configured to cross over the inner edge of the second leg loop (as can be understood throughout the figures but best seen in Fig. 5).
Regarding claim 4, Basuyaux discloses wherein: the torso portion (43) includes a front (23) and a back (24), the front and the back both including a right side and a left side (see annotated Figs. 1-2); the first leg loop (1) includes a front end and a back end, the front end attached to the right side of the front of the torso portion and the back end attached to the left side of the back of the torso portion (see annotated Figs. 1-2 and better understood from Fig. 8); and the second leg loop (2) includes a front end and a back end, the front end attached to the left side of the front of the torso portion and the back end attached to the right side of the back of the torso portion  (see annotated Figs. 1-2 and better understood from Fig. 8).
Regarding claim 5, Basuyaux discloses wherein:  wherein: the garment is made of a stretchy material (as disclosed in para. 0020 of the translation, at least the loops 1 and 2 are made of a fabric with elasticity, and therefore capable of being stretched).
Regarding claim 6, Basuyaux discloses wherein: the torso portion (43), the first leg loop (1), and the second leg loop (2) are made of a plurality of fabric pieces (as disclosed in paras. 0008-0009 of the translation, the garment is made of fabric where each loop is connected by seams, therefore each of the loops and the torso are a separate piece of the fabric).
Regarding claim 7, Basuyaux discloses wherein: at least one of the first leg loop (1) or the second leg loop (2) is at least partially detachable from the torso portion (43) (as the loops are connected to the torso portion via seams, they are therefore detachable as the seams can be ripped apart).
Regarding claim 11, Basuyaux discloses a garment for a baby (Figs. 1-8) comprising: a torso portion (43, see Fig. 7) including a front (23) and a back (24); a top opening (see annotated Fig. 1) in the torso portion; a bottom opening (see annotated Figs. 1-2) in the torso portion; a first leg loop (1) attached to the bottom opening (as can be seen in Figs. 1-2 and 5-8 via a seams, see para. 0013) including an inner edge (3, see Fig. 3) and an outer edge (4); a second leg loop (2) attached to the bottom opening (as can be seen in Figs. 1-2 and 5-8 via a seams, see para. 0013) including an inner edge (5, see Fig. 4) and an outer edge (6); and wherein the inner edge of the first leg loop crosses over the inner edge of the second leg loop (as can be understood throughout the figures but best seen in Fig. 5).
Regarding claim 12, Basuyaux discloses wherein: the inner edge (3) of the first leg loop (1) attaches to the back of the bottom opening (as seen in annotated Fig. 2) at a position aligned with a midline of where the second leg loop (2) attaches to the back of the bottom opening (as can be seen in annotated Fig. 2, and Fig. 6, second loop attaches to the bottom opening at least at 8 which is can be seen as the midline of the garment in annotated Figs. 1-2, as it is attached along the bottom opening and therefore at least “aligned” inasmuch as has been claimed).
	Regarding claim 13, Basuyaux discloses wherein: the front (23) and the back (24) the torso portion (43) include a right side and a left side (see annotated Figs. 1-2); the first leg loop (1) includes a front end and a back end, the front end attached to the right side of the front of the torso portion and the back end attached to the left side of the back of the torso portion (see annotated Figs. 1-2 and better understood from Fig. 8); and the second leg loop (2) includes a front end and a back end, the front end attached to the left side of the front of the torso portion and the back end attached to the right side of the back of the torso portion  (see annotated Figs. 1-2 and better understood from Fig. 8).
Regarding claim 14, Basuyaux discloses wherein: the garment includes a midline (see annotated Figs. 1-2); the first leg loop (1) crosses over the second leg loop (1) in a substantially symmetrical manner across the midline of the garment (as can be seen between Figs. 1 and 2, as 1 crosses over 2 from the front to the back, the front of the garment appears substantially symmetrical with the back of the garment across the centerline where the bottom opening, and first and second loops intersect).
Regarding claim 15, Basuyaux discloses wherein: the garment includes a midline (see annotated Figs. 1-2); the first leg loop (1) crosses over the second leg loop (2) in an asymmetrical manner across the midline of the garment (at least on the front of the garment, as the first leg loop crosses over the second leg loop along 40 which is diagonal from the centerline, then 1 cross over 2 in an asymmetrical manner).
Regarding 16, Basuyaux discloses wherein:  wherein: the garment is made of a stretchy material (as disclosed in para. 0020 of the translation, at least the loops 1 and 2 are made of a fabric with elasticity, and therefore capable of being stretched).
Regarding 17, Basuyaux discloses wherein: the torso portion (43), the first leg loop (1), and the second leg loop (2) are made of a plurality of fabric pieces (as disclosed in paras. 0008-0009 of the translation, the garment is made of fabric where each loop is connected by seams, therefore each of the loops and the torso are a separate piece of the fabric).
Regarding 18, Basuyaux discloses wherein: at least one of the first leg loop (1) or the second leg loop (2) is at least partially detachable from the torso portion (43) (as the loops are connected to the torso portion via seams, they are therefore detachable as the seams can be ripped apart).
Regarding claim 21, Basuyaux discloses a garment for a baby (Figs. 1-8) comprising: a torso portion (43, see Fig. 7) including a front (23) and a back (24), the front and the back both including a right and a left side (see annotated Figs. 1-2) ; a top opening (see annotated Fig. 1) in the torso portion; a bottom opening (see annotated Figs. 1-2) in the torso portion; a first leg loop (1) attached to the bottom opening (as can be seen in Figs. 1-2 and 5-8 via a seams, see para. 0013) and including a front end and a back end, the front end attached to the right side of the front of the torso portion and the back end attached to the left side of the back of the torso portion (see annotated Figs. 1-2 and better understood from Fig. 8) the first leg loop configured to receive a first leg of the baby such that the first leg loop passes over a crotch region and a buttocks region of the baby (as can be understood from Figs. 1-2 and 8 and disclosed in paras. 0008, 0014, and 0020 of the translation); and a second leg loop (2) attached to the bottom opening (as can be seen in Figs. 1-2 and 5-8 via seams, see para. 0013 of the translation) and including a front end and a back end, the front end attached to the left side of the front of the torso portion and the back end attached to the right side of the back of the torso portion  (see annotated Figs. 1-2 and better understood from Fig. 8), the second leg loop configured for a second leg of the baby to pass through such that the second leg loop passes over the crotch region and the buttocks region of the baby (as can be understood from Figs. 1-2 and 8 and disclosed in paras. 0008, 0014, and 0020 of the translation), wherein the first leg loop has a first length (length shown in annotated Fig. 3), and wherein the second leg loop has a second length (length shown in annotated Fig. 4) that is different from the first length (as can be seen in annotated Figs. 3-4, the second loop is longer than the first loop at least along the front end).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Basuyaux as applied to claim 1 above, and further in view of Orr (US 5014364).
	Regarding claim 2, Basuyaux discloses wherein: the torso portion (43) includes a front (23) and a back (24), the front and the back both including a right side and a left side (see annotated Figs. 1-2); the first leg loop (1) includes a front end and a back end, the front end attached to the right side of the front of the torso portion (see annotated Figs. 1-2 and better understood from Fig. 8); and the second leg loop (2) includes a front end and a back end, the front end attached to the left side of the front of the torso portion (see annotated Figs. 1-2 and better understood from Fig. 8).
	Basuyaux does not expressly disclose wherein the back end of the first leg loop is attached to the right side of the back of the torso portion; and the back end of the second leg loop is attached to the left side of the back of the torso portion.
	Orr teaches a split crotch garment (Fig. 4) wherein the front end (along 74) of the first leg loop (70) is attached (at 74) to the right side of the front of the torso portion (76) (as can be seen in annotated Fig. 4) and the back end attached to the right side of the back of the torso portion (as can be understood from col. 5, lines 15-45 where 70 and 72 are attached along the entire waistline, which can be understood better from Fig. 3 where the loops cross over and the rear of the loops can be seen); and the front end (along 74) of the second leg loop (72) is attached (at 74) to the left side of the front of the torso portion (as can be seen in annotated Fig. 4) and the back end attached to the left side of the back of the torso portion (as can be understood from col. 5, lines 15-45 where 70 and 72 are attached along the entire waistline, which can be understood better from Fig. 3 where the loops cross over and the rear of the loops can be seen).
Basuyaux and Orr teach analogous inventions in the field of one piece split crotch garments.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to extend the ends of the leg loops such that they are each attached along the waistline of the garment of Basuyaux as modified by Orr as “the connection of the edges at opposite sides of the garment retain the crotch portions overlapped in normal use” (see Abstract of Basuyaux) thereby increasing the stability of the overlapped crotch configuration.

Claim(s) 8-10 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Basuyaux as applied to claims 1 and 11 above, and further in view of Ellinger (US 2132610) as evidenced by Hatch (US 1439100).
	Regarding claim 8, as interpreted to depend from claim 1 by Examiner, Basuyaux discloses all the limitations of claim 1, but does not expressly disclose wherein: the first leg loop has a first length; and the second leg loop has a second length that is different from the first length.
	Ellinger teaches a split crotch garment wherein the first leg loop (15/17) has a first length; and the second leg loop (14/16) has a second length that is different from the first length (as can be seen in Fig. 3, at least the portion 17 of the first leg loop extends longer from the waistline than the portion 16 of the second leg loop).
	Basuyaux and Ellinger teach analogous inventions in the field of one piece split crotch garments.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the first leg loop longer than the second leg loop of the garment of Basuyaux as taught by Orr, and as evidenced by Hatch, in order to proportion the length of the flaps such that they may be folded sidewise out of position without harmfully stretching the fabric of which the garment is made (see p. 1, lines 80-85 of Hatch) and therefore there will be less harmful stretching if the leg loop with the overflap which is removed with more of the garment on the body (as it is removed when the torso portion and the second loop are still on the body) is longer.
	Regarding claims 9 and 10, the modified garment of Basuyaux discloses all the limitations of claims 1 and 8 above, but does not expressly disclose wherein: the first length is 5%[claim 9]/10%[claim 10] longer than the second length.  However, Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the first leg loop 5% or 10% longer than the second leg loop of the modified garment of Basuyaux as the difference in length of the loops is a results effective variable with the results being dependent on the stretch elongation before rupture of the selected fabric, and therefore it would be obvious to have such a difference in length in order to proportion the length of the flaps such that they may be folded sidewise out of position without harmfully stretching the fabric of which the garment is made (see p. 1, lines 80-85 of Hatch) and therefore there will be less harmful stretching if the leg loop with the overflap which is removed with more of the garment on the body (as it is removed when the torso portion and the second loop are still on the body) is longer and since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. See MPEP 2144.05.  
Regarding claim 19, Basuyaux discloses all the limitations of claim 11, but does not expressly disclose wherein: the first leg loop has a first length; and the second leg loop has a second length that is different from the first length.
	Ellinger teaches a split crotch garment wherein the first leg loop (15/17) has a first length; and the second leg loop (14/16) has a second length that is different from the first length (as can be seen in Fig. 3, at least the portion 17 of the first leg loop extends longer from the waistline than the portion 16 of the second leg loop).
	Basuyaux and Ellinger teach analogous inventions in the field of one piece split crotch garments.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the first leg loop longer than the second leg loop of the garment of Basuyaux as taught by Orr, and as evidenced by Hatch, in order to proportion the length of the flaps such that they may be folded sidewise out of position without harmfully stretching the fabric of which the garment is made (see p. 1, lines 80-85 of Hatch) and therefore there will be less harmful stretching if the leg loop with the overflap which is removed with more of the garment on the body (as it is removed when the torso portion and the second loop are still on the body) is longer.
	Regarding claim 20, the modified garment of Basuyaux discloses all the limitations of claim 11 above, but does not expressly disclose wherein: the first length is 5%longer than the second length.  However, Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the first leg loop 5% longer than the second leg loop of the modified garment of Basuyaux as the difference in length of the loops is a results effective variable with the results being dependent on the stretch elongation before rupture of the selected fabric, and therefore it would be obvious to have such a difference in length in order to proportion the length of the flaps such that they may be folded sidewise out of position without harmfully stretching the fabric of which the garment is made (see p. 1, lines 80-85 of Hatch) and therefore there will be less harmful stretching if the leg loop with the overflap which is removed with more of the garment on the body (as it is removed when the torso portion and the second loop are still on the body) is longer and since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. See MPEP 2144.05.  


    PNG
    media_image1.png
    944
    515
    media_image1.png
    Greyscale

Annotated Figs. 1-2 (Basuyaux)


    PNG
    media_image2.png
    379
    518
    media_image2.png
    Greyscale

Annotated Figs. 3-4 (Basuyaux)



    PNG
    media_image3.png
    449
    571
    media_image3.png
    Greyscale

Annotated Fig. 4 (Orr)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Shown are garments with openable crotch portions.  For example, Basuyaux (FR 3083966) shows a garment with overlapping leg loops respectively connected to right and left sides of the torso portion, and Lushaj (US 2013/0298305) shows a garment with a removably attached leg loop.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEATHER MANGINE, Ph.D. whose telephone number is (571)270-0673. The examiner can normally be reached Monday-Friday 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup can be reached on 571-272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HEATHER MANGINE, Ph.D./Primary Examiner, Art Unit 3732